COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00433-CR


DANIEL LEDESMA                                                        APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1273111D

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Daniel Ledesma pleaded guilty to aggravated assault with a

deadly weapon in exchange for eight years of deferred adjudication community

supervision. A month later, the State filed a petition to proceed to adjudication on

three grounds. Ledesma pleaded true to the second and third grounds, and the




      1
       See Tex. R. App. P. 47.4.
trial court found all three true, adjudicated Ledesma guilty, and assessed his

punishment at thirty years’ confinement.

      In his sole point, Ledesma now argues that the evidence is insufficient to

support the State’s first ground.   However, to overturn a revocation order, a

defendant must successfully challenge each finding on which the revocation is

based, and he cannot challenge a revocation finding on an allegation to which he

pleaded “true.” Harris v. State, 160 S.W.3d 621, 626 (Tex. App.—Waco 2005,

pet. stricken); see also Smith v. State, 286 S.W.3d 333, 342 & n.36 (Tex. Crim.

App. 2009) (“We have long held that ‘one sufficient ground for revocation would

support the trial court’s order revoking’ community supervision.”); Cole v. State,

578 S.W.2d 127, 128 (Tex. Crim. App. 1979) (“This Court had previously held

that the sufficiency of the evidence could not be challenged in the face of a plea

of true.”); Spencer v. State, No. 02-13-00211-CR, 2014 WL 491775, at *1 (Tex.

App.—Fort Worth Feb. 6, 2014, no pet.) (mem. op., not designated for

publication) (stating that Spencer’s pleas of true, standing alone, were sufficient

to support revocation). Ledesma concedes in his brief that he pleaded true to the

other two grounds and that this is sufficient to support his adjudication.

Therefore, we overrule Ledesma’s sole point and affirm the trial court’s judgment.




                                           2
                                        PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 3, 2014




                                3